Citation Nr: 1447490	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and son, T.C.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel 



INTRODUCTION

The Veteran had active military service from December 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised by the record (See Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has an acquired psychiatric disability due to two stressors: her pregnancy in service, and witnessing another soldier exposing himself in service.  

The Veteran's attorney has asserted that a 1983 service treatment record (STR) reflects symptoms of depression; however, a review of the June 1983 STR actually reflects that the Veteran specifically reported that she did not have stress or depression.  Thus, it is not sufficient evidence to support service-connection for an acquired psychiatric disability.

The STRs reflect that the Veteran was pregnant with conjoined twins in service.  In December 1984, she was placed on "sick in quarters" for the duration of her pregnancy.  On March 1, 1985, she was transferred to Wilford Hall Center, Lackland Air Force Base due to her pregnancy.  The record reflects that the Veteran gave birth to twins in March 1985.  Clinical records from Wilford Hall are not associated with the claims file.  Inpatient hospital records may be filed separately from the Veteran's outpatient STRs.  In addition, the Veteran's records may be filed under her military sponsor's social security number.  Thus, the RO should attempt to obtain inpatient hospital records from Wilford Hall, Lackland Air Force Base, under both the Veteran and the Veteran's sponsor's social security numbers.

A January 2012 VA formal finding of unavailability memorandum reflects that outpatient records are not available from Wilford Hall Army Medical Center.  However, the Veteran may have been an inpatient.

In addition, after her separation from service, the Veteran asserts that she continued to receive medical care at military facilities based on her status as a military dependent.  VA should attempt to obtain clinical records for the Veteran under her sponsor's social security number at: a.) Brooke Army Medical Center, Fort Sam Houston, Texas (April and May 1986); b.) Darnell Army Medical Center, Fort Hood, Texas (May and June 1986), and c.) General Leonard Wood Army Community Hospital, Fort Leonard Wood, Missouri (September 1986 through November 1989), which may be located under reference number 
[redacted].

In March 2010 correspondence, S. Geant, (PhD) stated that the Veteran was diagnosed with postpartum depression in service; however, the STRs are negative for any such diagnosis; thus, it appears to be based solely on the Veteran's self-reported statements.  In addition, S. Geant stated that the Veteran's depression was "there so long that she then qualified for a diagnosis of Major Depression and Anxiety D/O, even before she left the medical service of the Army".  Again, S. Geant provides no rationale or clinical records to support such a finding.  Thus, it cannot form the basis for a grant of service connection.  Finally, S. Geant  stated that the Veteran has been a patient of hers for over eight years, and initially came to "Pathways" after leaving a job due to stress from discrimination.  Additional records, as discussed below, indicate even earlier treatment.  Clinical records from approximately 2000 to 2005 are not associated with the claims file.  VA should attempt to obtain them.  

A 2009 Social Security Administration (SSA) decision reflects that the Veteran reported that she was discriminated against in her civilian job and left her job in 2000.  She reported that she sees a doctor at Pathways every two to three months.  Again, these records are not associated with the claims file. 

The SSA decision also reflects that the Veteran was treated at St. Johns' Physicians and Clinics by Dr. Donna Harrison from April 2000 through March 2007 for anxiety, depression, sleep disturbances, possible bipolar disorder, and other conditions.  It also reflects that she was treated by St. John's Clinics -St. Roberts in October 2007 and 2008.  These records are not associated with the claims file and the Veteran has not provided authorization for VA to obtain them.  

The SSA decision also reflects that the T. Spencer (PhD.) performed a consultative psychological evaluation on July 31, 2007.  According to the SSA decision, the Veteran reported that she was unable to work after being traumatized due to discrimination in the workplace.  She further reported that she had episodes of depression for much of her life, which she believed was related to being raped at the ages of 12 and 17, but came out due to alleged postpartum depression.  There are no clinical records which reflect a diagnosis of postpartum depression in service.

The SSA decision also reflects that S. Geant had written correspondence on September 15, 2008 in which she stated that the Veteran suffers from posttraumatic stress disorder (PTSD) due to prejudicial harassment at her job, and had a history of being raised in a chaotic, uncaring, dysfunctional home, with a marriage to an abusive husband.  That report apparently references the Veteran's problems related to her harassment at work.   

The SSA decision also states that the Veteran was treated by licensed clinical social worker, K. Morgan in 2000 and 2001 for PTSD.  

The earliest clinical post service record is from 2005.  A March 2005 record from Pathways reflects that the Veteran was very stressed with her final examination and was already taking Paxil.  

The SSA decision is negative for any mention of the Veteran having an acquired psychiatric disability causally related to, or aggravated by, active service.  However, as it notes that there are several other clinical records which are not associated with the claims file, the VA should attempt to obtain them.  

At the Board hearing, the Veteran testified that she first received mental health treatment in 2000 in the Fort Leonard Wood, St. Robert, and/or Waynesville, Missouri area.  Such records are not associated with the claims file.

The Veteran has also alleged a stressor of seeing another service member expose himself in service.  This alleged stressor has not been verified.  The Veteran's attorney has stated that the name of the soldier is unavailable.  Moreover, a year, other than the early 1980s at Fort Bragg, has not been provided.  VA should provide the Veteran with information as to what can substantiate a claim of personal assault pursuant to 38 C.F.R. § 3.304(f)(4).

VA should inform the Veteran that where evidence is requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158.

Thereafter, schedule the Veteran for a VA examination to determine if it is as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  The clinician should consider the entire claims file, to include the Veteran's a:) numerous child births (1973, 1985, 1986, and 1989), b.) alleged pre-service sexual abuse on several occasions; c.) alleged pre-service emotional abuse by her mother; d.) SSA records; e.) private clinical records; and f.) STRs. 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA PTSD personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014).  

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all mental health treatment, to include a.) Pathways, to include from S. Geant, from 2000 to present; b.) St. Johns' Physicians and Clinics, to include from Dr. Donna Harrison, from 2000 to present; c.) St. John's Clinics -St. Roberts from 2007 to present; d.) Dr. Thomas Spencer from July 2007; e.) licensed clinical social worker, K. Morgan in 2000 and 2001; and f.) treatment in/or near Fort Leonard Wood, St. Robert, and/or Waynesville, Missouri in approximately 2000.

Inform the Veteran that if evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them, if any, with the claims file. 

3.  Contact the appropriate repositories and attempt to obtain all pertinent records under both the Veteran and the Veteran's sponsor's social security numbers from: a.) Wilford Hall Center, Lackland Air Force Base inpatient from March 1, 1985 through April 30, 1985 (Inpatient hospital records may be filed separately from the Veteran's outpatient STRs.); b.) Brooke Army Medical Center, Fort Sam Houston, Texas (April and May 1986); c.) Darnell Army Medical Center, Fort Hood, Texas (May and June 1986), and d.) General Leonard Wood Army Community Hospital, Fort Leonard Wood, Missouri (September 1986 through November 1989)(possibly under reference number 
[redacted]).

If records are not available, associate a formal finding of unavailability with the claims file.

4.  Contact the Social Security Administration  (SSA) and obtain a copy of all agency records, including all medical records used to make a decision. 

5.  Thereafter, schedule the Veteran for a VA examination to determine if it is as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  The clinician should consider the entire claims file, to include the Veteran's a.) numerous child births (1973, 1985, 1986, and 1989), b.) alleged pre-service sexual abuse on several occasions; c.) alleged pre-service emotional abuse by her mother; d.) SSA records; e.) private clinical records; and f.) STRs. 

6.  Thereafter, after taking any other further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



